Citation Nr: 1627012	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  11-24 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for vertigo, to include as due to bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs 


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals on appeal from March 2010 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issue of service connection for vertigo is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving reasonable doubt in the Veteran's favor, the evidence establishes bilateral hearing loss resulted from acoustic trauma in service.

2. Resolving reasonable doubt in the Veteran's favor, the evidence establishes tinnitus resulted from acoustic trauma in service.


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2. Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein, no further discussion of the VCAA is required with respect to these claims.

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When a chronic condition (e.g., sensorineural hearing loss and tinnitus) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  38 C.F.R. § 3.303(b).  Certain chronic diseases (e.g., sensorineural hearing loss and tinnitus) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307, 3.309; see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (declaring that tinnitus is, in the Court's opinion, an "organic disease of the nervous system").  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has bilateral hearing loss and tinnitus due to acoustic trauma incurred in-service.  See June 2009 Claim (reporting symptoms began many years prior due to exposure to gunfire and incoming mortars).  The Veteran's Report of Separation from the Armed Forces (DD Form 214) indicates he was an equipment repairman in service.  He served in the Republic of Vietnam from March 18, 1970 to February 21, 1971.  It may reasonably be conceded that he was exposed to some level of hazardous noise levels in service due to his occupational duties.

The Veteran underwent a VA audiological evaluation in January 2014.  The Veteran reported a history of military exposure to weapons fire, including incoming and outgoing artillery rounds, and noise from riding in helicopters.  He reported post-service exposure to weapons fire while working for a police department, but stated he used hearing protection.  He denied a family history of hearing loss and stated he first noticed daily tinnitus in 1970.  The examiner diagnosed sensorineural hearing loss bilaterally consistent with hearing loss resulting from exposure to high intensity sounds, as well as bilateral tinnitus.  In this regard, the Board also notes that the Veteran is competent to testify as to having tinnitus in service, as it is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

The examiner opined that hearing loss and tinnitus were not at least as likely as not due to or aggravated by events encountered during time served in the military, as the Veteran had normal hearing at separation.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (holding that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (finding that the lack of documented hearing loss while in service is not fatal to a claim for service connection.).  Because the VA examiner's opinion is based solely upon the absence of documented hearing loss upon separation, the Board finds the opinion to be of little probative value.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

After this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for both bilateral hearing loss and tinnitus.  In summary, the Veteran currently has both disabilities and he had acoustic trauma in service.  As to the remaining element, the most probative evidence of record, the Veteran's lay statements, supports the finding that the hearing loss and tinnitus developed due to this conceded acoustic trauma and the medical evidence supports that the hearing loss is due to acoustic trauma.  The Veteran has had continuity of symptomatology.  As such, the Board grants the benefits sought.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issue on appeal.

The Veteran contends he has vertigo secondary to his bilateral hearing loss.  The RO previously denied his claim because he had not been service-connected for his bilateral hearing loss.  In light of the Board's above grant of service connection for bilateral hearing loss and tinnitus, a VA examination should be provided on remand to determine the etiology of the Veteran's claimed vertigo.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for this vertigo on appeal; this specifically includes VA treatment records from the VA Central California Health Care System from March 2015 to the present, from the San Francisco VA Health Care System from May 2014 to the present, and from the VA Palo Alto Health Care System from September 2014 to the present, as well as private treatment records from San Joaquin Valley Rehabilitation Balance and Dizziness Center from December 2013 to the present.

2. After completing directive (1), the AOJ should request an opinion with examination from an appropriate VA medical professional to determine the nature and likely etiology of vertigo.  The Veteran's record, to include this remand, must be made available to the examiner for review.  Upon review of pertinent medical history, the examiner should provide a response to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's vertigo is proximately due to a service-connected disability, to include bilateral hearing loss, tinnitus, and/or diabetes mellitus, type II? 

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's vertigo has been aggravated by his service-connected bilateral hearing loss, tinnitus, and/or diabetes mellitus, type II?  Aggravation is an increase in severity beyond the natural progress of the disorder. 

Detailed reasons for all opinions should be provided.

3. The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

4. The AOJ should then review the record and readjudicate the claim for service connection for vertigo.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


